Exhibit 10.1

HouseValues Inc.

2007 MANAGEMENT BONUS INCENTIVE PLAN SUMMARY

The 2007 Management Bonus Incentive Plan (the “Plan”) is an annual cash bonus
plan in which executive officers and certain other employees of HouseValues (the
“Company”) are eligible to participate. The Plan provides cash bonuses based on
the achievement of quarterly, semi-annual and/or annual key objectives related
to the Company’s and individual’s performance during fiscal year 2007.

The Compensation Committee of the Company’s Board of Directors (the
“Compensation Committee”) administers the Plan. The target annual incentive is
set as a percentage of each job level’s base salary.

There are two components to the 2007 Plan. The first component of the Plan sets
earnings before interest, taxes, depreciation and amortization (“EBITDA”)
targets for company performance. The second component of the Plan sets
individual quarterly, semi-annual and/or annual key objectives. Funding for
executive officer management bonuses under this Plan is largely weighted to
company performance. No executive officer will receive a cash bonus under the
Plan if less than 100% of the EBITDA target is met. Other job levels may be
eligible to receive a cash bonus if a threshold EBITDA target is met.
Participants may receive greater than 100% of their target annual incentive if
EBITDA achieved is significantly greater than plan.

The Compensation Committee, in its sole discretion, may (a) eliminate, increase
or reduce the bonus payable to any participant above or below that would
otherwise be payable, including the reduction or elimination of payouts based on
the achievement of quarterly performance goals if the annual performance goals
are not met, and (b) modify or terminate the Plan at any time.

Payment of bonuses, if any, under the Plan shall be made as soon as practicable
after December 31, 2007, but shall be paid no later than March 31, 2008. Each
bonus shall be paid in cash in a single lump sum, subject to applicable
withholding.